Title: To Benjamin Franklin from Vergennes, 6 May 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


a Versailles le 6. May 1779.
J’ai reçu, M, la lettre que vous m’avez fait l’honneur de m’écrire Le 3. de ce mois concernant les effets et munitions de guerre demandès par les Etats de Virginie et de Maryland. Vous n’ignorez sans doute pas, que la premiére de ces provinces a obtenu des arsenaux du Roi, par le canal de M. Lée, des canons et autres effets d’artillerie pour une somme considèrable, et que le tout doit etre actuellement en chemin pour l’Amérique; vous jugerez d’après cela, M. qu’en faisant une nouvelle fourniture pour la Virginie, vous vous exposeriez a faire un double emploi. Quant au Maryland personne ne s’est addressé à nous de sa part; nous ignorons les envoys qui peuvent lui avoir été faits, et il paroit que vous ètes dans la même ignorance; cependant il conviendroit que vous fussiez instruit, avant de faire de nouveaux achats: j’attendrai donc, M, que vous ayez bien voulu me donner des eclaircissemens sur cet objet avant de mettre votre demande sous les yeux de Mté.
Au surplus, M, quand même elle seroit agréée dès-àprésent, il seroit impossible de charger les effets donc il est question sur le vaisseau qui conduira en Amerique M. le Chr. de la Luzerne, parce que le depart de ce Ministre est trèsprochain, et qu’il y auroit de grands inconvénients soit à le retarder, soit a embarasser la marche de son vaisseau par des marchandises. Si cependant vous aviez des effets prêts à être embarqués, je ne doute pas que M. de la Luzerne ne concoure à satisfaire vos desirs autant que cela sera en son pouvoir et je pense que vous ferez bien de vous entendre là-dessus avec luy./.
M franklin
